Arnold, J.,
delivered the opinion of the court.
It appears from the record that' appellant was tried on the original indictment found in Union County contrary to § 3063 of the code, which provides that, on change of venue, the defendant shall be tried on a certified copy of the indictment. Under that section of the code a defendant, on change of venue, must be tried on a copy of the indictment, certified according to the statute. Such was the conclusion reached by this court at a time when the statute was silent as to whether the trial, in such case, should be on the original indictment or a certified copy thereof. Browning v. The State, 30 Miss. 656. There was no authority of law to send the original indictment from Union to Tippah County. Under our statutes, it could perform no office in the latter county. On a change of venue in a criminal cause, the certified transcript and papers required to be transmitted to the county to which the trial is removed become and are taken as the original record, papers, and proceedings in the cause, and they have the same force and effect as the originals.
On this branch of the subject another defect appears in the record. What purports to be the indictment upon which appellant was tried is without entries or indorsements thereon. It wants the marking “ filed,” with the date thereof signed by the clerk, which § 3006 of the code makes the evidence of an indictment being found and presented to the court. A paper, with proper entries and indorsements for'such indictment, is in the record, but neither the clerk of Union nor Tippah County certifies that it contains the entries and indorsements on the indictment, or that it is any part *233of the record. The objections made to the indictment should have been sustained, and because they were not, the judgment is reversed and tbe cause remanded, without considering other errors assigned.

Reversed and remanded.